Citation Nr: 1812988	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  16-02 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss in the right ear. 

2.  Entitlement to service connection for hearing loss in the left ear.

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for a right knee disability. 

5.  Entitlement to service connection for sleep apnea. 

6.  Entitlement to service connection for an acquired psychiatric disorders, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to May 1985. 

This case comes before the Board of Veterans' Appeals (the Board) from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Based on the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the Veteran's claim for service connection for PTSD has been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

In January 2016, the Veteran's submitted a VA Form 9, in which he requested a hearing before a Veterans Law Judge.  In January 2018, the Veteran withdrew his request for a hearing. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for an acquired psychiatric disorder, a right knee disability, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hearing loss disability of the right ear is not etiologically related to a disease, injury or event in service, nor did it manifest to a compensable degree within one year of discharge. 

2.  The Veteran's hearing loss of the left ear does not manifest to a degree that it is considered a disability for the purposes of VA benefits. 

3.  The Veteran's tinnitus is not etiologically related to a disease, injury or event in service, nor did it manifest to a compensable degree within one year of discharge. 


CONCLUSION OF LAW

1.  A hearing loss disability of the right ear was not incurred in or aggravated by service, nor may such incurrence be presumed.  38 U.S.C. §§ 1101, 1110, 1112, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

2.  A hearing loss disability of the left ear was not incurred in or aggravated by service, nor may such incurrence be presumed.  38 U.S.C. §§ 1101, 1110, 1112, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

3.  A tinnitus disability was not incurred in or aggravated by service, nor may such incurrence be presumed.  38 U.S.C. §§ 1101, 1110, 1112, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

With respect to the issues decided in this decision, the Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  

The Veteran has identified outstanding records that relate to his right knee disability; however, that issue is the subject of a remand.  There is no indication in the file that those outstanding records are related to the Veteran's hearing loss or tinnitus disabilities. 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Service Connection

The Veteran has filed a claim for service connection for hearing loss in his left and right ears and for tinnitus.  Below is a summary of the relevant laws and regulations regarding service connection.  A discussion of the Veteran's claims follows. 




Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

To establish service connection on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Additionally, a disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b) (2017).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including tinnitus and sensorineural hearing loss, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017); Walker v Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 263 (2015).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b) (2017).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303 (b).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (the Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service-connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain. Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).  Of note, the Court of Appeals for Veterans Claims has found that a layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

Nevertheless, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also 38 C.F.R. § 3.159 (a)(2).

Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

Hearing Loss of the Right Ear

The Veteran has reported hearing loss in the right ear.  He was afforded a VA examination to determine the nature of his hearing loss in April 2015.  At that examination, it was determined that the Veteran has a current diagnosis of sensorineural hearing loss of the right ear.  Further, the results of the audiogram indicated the thresholds to establish a hearing loss disability, found in 38 C.F.R. § 3.385, were met.  Thus, the first element of direct service connection, a current disability, has been established. 

The Veteran has attributed his hearing loss to noise exposure during the service.  The Veteran's military occupational specialty (MOS) was that of a storage specialist.  The Veteran's representative has presented credible evidence that this MOS involves routine exposure to hazardous noise.  Thus, the second element of direct service connection, an in service event, has been established. 

The final element necessary for a direct service connection is a causal nexus between the Veteran's in-service event and current disability.  Here, the weight of the evidence is against establishing this final element.  The Veteran has asserted that his hearing loss is related to his in-service noise exposure, however, the record does not indicate the Veteran has any specialized training or experience that would make him competent draw this conclusion.  In contrast, the VA examiner from April 2015, opined that it was less likely than not that the Veteran's current hearing loss disability of the right ear was related to his military service.  The examiner is licensed medical professional and is competent to draw such a conclusion.  Further, the examiner supported his rationale by noting that the Veteran's hearing was tested at entrance and separation from active service.  There was no significant shift in hearing between entrance and separation and there was no hearing loss when the Veteran separated.  Thus, the weight of the evidence is against finding a causal nexus between the Veteran's in-service exposure to hazardous noise and his current right ear hearing loss disability.

The Board has also considered whether any of the presumptive provisions apply to the Veteran's hearing loss of the right ear.  However, the Veteran's hearing loss of the right ear did not manifest in service, nor did it manifest to a compensable degree within a year of service.  There is no evidence of such a manifestation.  Neither medical records document such a manifestation, nor has the Veteran claimed such a manifestation.  Further, there is no evidence of a chronicity of symptomatology.  The Veteran has not reported that he experienced hearing loss in the right ear continuously since service.  The hearing loss is not mentioned in medical records until almost two decades after the Veteran's service.  Therefore, the presumptive provision for chronic disease does not warrant a finding of service connection for hearing loss of the right ear. 

Left Ear Hearing Loss

The Veteran has reported a hearing loss disability in the left ear.  The Veteran was afforded VA examination in April 2015 to determine the nature and severity of the reported hearing loss.  At the time of the Veteran's examination, the audiometric findings showed the Veteran's puretone thresholds were as follows in decibels (dB):





HERTZ



500
1000
2000
3000
4000
LEFT
10
25
20
25
30

These results do not show puretone threshold of 40 dB at any interval.  There are not three intervals with a puretone threshold of at least 26 dB.  The Veteran speech discrimination score was 96 percent.  Thus, the criteria to establish a current hearing loss disability of the left ear were not established.  38 C.F.R. § 3.385 (2017).

Without evidence of a current hearing loss disability of the left ear, service connection for such a disability cannot be established. 



Tinnitus

The Veteran has reported a tinnitus disability.  Upon examination in April 2015, the VA examiner found that the Veteran's symptoms were consistent with a diagnosis of tinnitus.  Thus the first element of direct service connection, a current disability was established. 

As noted above, the Veteran reported exposure to hazardous noise while in service.  This was supported by evidence presented by the Veteran's representative regarding the Veteran's MOS.  Thus, an in-service event was established. 

The final element of a causal nexus, however, is not established.  The weight of the evidence is against establishing such a nexus.  The Veteran's contention that his tinnitus is caused by his noise exposure in service carries no weight because as noted above, the Veteran is competent to draw a medical opinion.  In contrast, the VA examiner opined that it was less likely than not that the current tinnitus is related to his noise exposure in service.  The examiner is competent to draw such a conclusion and supported it by noting there were no documented reports of tinnitus in service or documented hearing damage in service.  Thus, a causal nexus is not supported by the weight of the evidence. 

The Board has considered whether any presumptive provision apply to the Veteran claim.  There is no medical evidence or statements by the Veteran that indicate he had tinnitus while in service.  The Veteran's exit examination indicates his ears were normal.  Further, the Veteran has not asserted that the condition manifested to a compensable degree or to any degree within a year of service.  At the April 2015 VA examination, the Veteran indicated that he was unsure of the exact onset time of tinnitus.  Thus, the provisions relating to chronic conditions do not warrant establishing service connection for tinnitus on a presumptive basis. 



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a hearing loss disability of the right ear is denied. 

Entitlement to service connection for a hearing loss disability of the left ear is denied. 

Entitlement to service connection for a tinnitus disability is denied. 


REMAND

Right Knee

At the Veteran's May 2015 VA examination of his knee, the Veteran identified treatment records that have not been obtained.  He stated that he had received a MRI at Kelsey-Seybold in 2004 that showed damage to his knee.  These records are not in the Veteran's claims file, nor have they been sought.  A remand is warranted to obtain these records. 

The Board also notes that the May 2015 VA examiner diagnosed the Veteran with patellofemoral syndrome and provided an opinion as to that condition.  The Veteran's VA treatment records also include a diagnosis of degenerative joint disease of the right knee.  While this diagnosis was not supported by diagnostic testing, it is unclear why the May 2015 VA examiner did not note this diagnosis or perform any diagnostic testing to rule it out.  In order to fulfill VA's duty to assist the Veteran, a new examination should be provided, and in that examination the diagnosis of degenerative joint disease of the right knee should be properly addressed. 

Sleep Apnea

The Veteran has not been provided an examination for sleep apnea.  VA is obligated to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A (d)(2) (2012); 38 C.F.R. § 3.159 (c)(4)(i) (2017).

Here, the Veteran's treatment records include a notation of sleep apnea in February 2015.  Additionally, the Veteran's service treatment records note chronic sinusitis with the thickening of the left mucuperisoteal.  The Veteran has indicated these conditions are related.  While not competent to draw a medical opinion, this indication is sufficient to meet the third McLendon element.  As the Veteran statement is the only evidence for or against a causal nexus, there is insufficient competent medical evidence to decide this claim.  Thus, the Veteran should be afforded an examination upon remand. 

Acquired Psychiatric Disorder

The Veteran was afforded a VA examination for his claimed acquired psychiatric disorder in May 2015.  At the examination, it was determined he did not meet the diagnostic criteria for a PTSD diagnosis, but did meet the criteria for persistent depressive disorder and an anxiety disorder.  The examiner stated that the diagnoses were less likely than not due to the Veteran's military service.  However, the rationale is incomplete.  The rationale only addresses the Veteran's depression.  The examiner provided no rationale addressing why the Veteran's anxiety disorder is not related to his military service.  Thus, the opinion is incomplete and an addendum must be obtained upon remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA records related to the Veteran's treatment for his right knee, sleep apnea, or an acquired psychiatric disorder. 

2.  Contact the Veteran to obtain a completed records release form to obtain the Veteran treatment records from Kelsey-Seybold relating to his right knee condition.  Thereafter, associate any records obtained with the Veteran's claims file. 

3.  After the above development has taken place, schedule the Veteran for a VA examination to determine the current nature and etiology of his right knee condition.  The examiner should review the Veteran's claims file, including a copy of this remand, in conjunction with the examination.  

Any indicated studies or diagnostic tests should be performed.

Based on the examination results and a review of the record, the examiner should:

a.  Identify all current knee disabilities that the Veteran's record or diagnostic testing supports. 

b.  For each identified diagnosis, provide an opinions as to whether it is at least as likely as not (a probability of 50 percent or greater) that the diagnosis is related to active service.

For all of the requested opinions, the examiner should consider the Veteran's lay statements regarding the nature of his symptoms.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

The examiner's attention is directed to the Veteran's service treatment records in which the Veteran reported a history of a trick knee, knee pain with arthritis, and intermittent swelling of the knee; the Veteran's VA treatment records which diagnose degenerative joint disease of the right knee, and any records received from Kelsey-Seybold.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his sleep apnea.  The examiner should review the Veteran's claims file, including a copy of this remand, in conjunction with the examination.  

Any indicated studies or diagnostic tests should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinions as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep apnea is related to active service.

For all of the requested opinions, the examiner should consider the Veteran's lay statements regarding the nature of his symptoms.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

The examiner's attention is directed to the Veteran's service treatment records in which the Veteran is diagnosed with chronic sinusitis and a thickening of the left mucuperisoteal; as well as the Veteran's VA treatment records from May 2015, which note sleep apnea. .

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Forward the Veteran's claims file to the author of the May 2015 VA psychiatric medical opinion, or an appropriate substitute for an addendum opinion to address the current nature and etiology of the Veteran's acquired psychiatric disorder.  

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a.  Identify all current acquired psychiatric disabilities that the Veteran's record or diagnostic testing supports. 

b.  For each identified diagnosis, provide an opinions as to whether it is at least as likely as not (a probability of 50 percent or greater) that the diagnosis is related to active service.

For all of the requested opinions, the examiner should consider the Veteran's lay statements regarding the nature of his symptoms.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

The examiner's attention is directed to the Veteran's VA treatment records for anxiety, depression, and psychogenic seizures; as well as the May 2015 VA examination.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


